Citation Nr: 1102702	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
schizophrenic reaction, paranoid type, prior to August 28, 2007.

2.  Entitlement to a rating in excess of 30 percent for 
schizophrenic reaction, paranoid type, from August 28, 2007.

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected schizophrenic 
reaction, paranoid type, to include pursuant to the provisions of 
38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision in which the RO denied the Veteran's 
claim for a compensable rating for schizophrenic reaction, 
paranoid type.  In May 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2006, but was returned as undeliverable.  The SOC was 
reissued in March 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2007.

By rating decision in March 2009, the RO granted a 10 percent 
rating for schizophrenic reaction, paranoid type, from November 
13, 1998 ( the date of the Veteran's claim for an increased 
rating), as well as granted a  30 percent rating for the 
disability from August 28, 2007.  However, inasmuch as higher 
ratings are  available for the Veteran's disability, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as now 
encompassing the first two matters set forth on the title page.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For reasons 
expressed below,  the Board has also characterized the appeal as 
encompassing the matter of the Veteran's entitlement to a TDIU 
due to service-connected schizophrenic reaction.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

The  Board notes, initially, that the only VA examination the 
Veteran was scheduled for in connection with his claim for an 
increased rating was to take place in February 2005.  The report 
of that examination indicates that the Veteran had been a heroin 
addict and recently underwent methadone treatment.  After noting 
the Veteran's recent drug treatment history, the examining VA 
psychiatrist stated that he could not comment on the Veteran's 
mental status or perform a psychiatric evaluation at that time, 
as the Veteran's methadone withdrawal symptoms of anxiety, 
depression, irritability, and insomnia dominated the clinical 
picture and obscured his baseline.  

Although the Veteran was not rescheduled for a psychiatric 
examination subsequent to February 2005, in a March 2009 rating 
decision, the RO granted a 10 percent rating for schizophrenic 
reaction, paranoid type, from November 13, 1998 (the date of the 
Veteran's claim for an increased rating), on the basis that a 
review of the record revealed that the Veteran had been 
continuously prescribed antipsychotic drugs from that time.  The 
March 2009 rating decision also granted a 30 percent rating from 
August 28, 2007, on the basis that, on that date, a mental health 
care addenda telephone contact was made, following a mental 
health appointment, and that subsequent treatment records 
indicated that the Veteran's psychiatric symptoms met the 
criteria for a 30 percent rating.

The Board also notes that a review of the medical records reveals 
findings of symptoms as severe as delusions, hallucinations, and 
obsessive and compulsive behavior, as well as Global Assessment 
of Functioning (GAF) scores as low as 31 and as high as 50.  
Also, during his September 2010 hearing, the Veteran reported 
being hospitalized six months prior for attempted suicide at the 
Marion Medical Center.  

Thus, to ensure that the record reflects the current severity of 
the Veteran's schizophrenic reaction, paranoid type, and in light 
of the lack of any contemporaneous VA examination of record 
indicating the current severity of the Veteran's disability, and 
the Board finds that such an examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  During the September 2010 hearing, 
the Veteran indicated his willingness to report to a VA 
examination, if needed.  

The Board also points out that,  in the March 2007 substantive 
appeal, the Veteran asserted that he is unable to work due to his 
service-connected schizophrenic reaction, paranoid type.  Given 
this statement of the Veteran, and the fact that the rating for 
the Veteran's only service-connected disability is on appeal, the 
claim for a TDIU is essentially a component of the claim for a 
higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
After giving the Veteran an opportunity to file a formal claim 
for a TDIU due to his service-connected psychiatric disability 
(and other actions, noted below), the RO must address this matter 
in the first instance, to avoid any prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  However, 
since another psychiatric examination of the Veteran is being 
sought, the examiner should, for the sake of efficiency, also 
render an opinion as to whether the Veteran's schizophrenic 
reaction renders him unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. §§ 3.340, 4.16 (2010). 

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination by a VA psychologist or psychiatrist, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the claims for increase, as well as the claim for a 
TDIU (which is considered a claim for increase).  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
pertinent records.

The record reflects that there might be outstanding VA medical 
records which may be pertinent to the claim on appeal.  In this 
regard, the Veteran reported during the September 2010 Board 
hearing that he was currently receiving psychiatric treatment at 
the West Los Angeles VA Medical Center (VAMC).  While the claims 
file currently includes outpatient treatment records from the 
Greater Los Angeles area VAMCs dated from August 2007 to February 
2009, the Veteran's testimony indicates that more recent records 
of VA treatment for his schizophrenic reaction, paranoid type, 
are available.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the above-
noted facilities any records of mental health evaluation and/or 
treatment , since February 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The Board also notes that, in his March 2007 substantive appeal, 
the Veteran stated that he receives disability benefits from the 
Social Security Administration (SSA) for his service-connected 
disability.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim for benefits, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal, explaining 
that has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request 
information and authorization to enable it to obtain any 
pertinent records from the Marion Medical Center.  The RO's 
letter should also inform the Veteran of the information and 
evidence necessary to substantiate his claim for a TDIU. 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

The RO's adjudication of the claims for higher rating should 
include consideration of whether any further staged rating of the 
Veteran's schizophrenic reaction, paranoid type, pursuant to Hart 
(cited above), is appropriate.  Moreover, although the Veteran's 
current ratings for the disability in question do not meet the 
minimum percentage requirements for award of a schedular TDIU, 
pursuant to 38 C.F.R. § 4.16(a), in adjudicating the claim for 
TDIU due to the service-connected psychiatric disability, the RO 
should consider, as appropriate, whether the criteria for 
invoking the procedures for assigning a TDIU on an extra-
schedular basis, pursuant to 38 C.F.R. § 4,16(b), are met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should furnish to the Veteran a VA 
Form 218940, to enable him to file an updated 
formal application for a TDIU due to 
schizophrenic reaction, paranoid type.  

2.  The RO should obtain from facilities 
associated with the West Los Angeles VAMC all 
outstanding pertinent records of mental 
health evaluation and/or treatment of the 
Veteran, since February 2009.The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

4. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims for 
higher ratings and the claim for a TDIU.  The 
RO's letter should specifically request 
any necessary information and 
authorization for VA to obtain any 
pertinent records from the Marion 
Medical Center.  

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

6.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all findings 
made available to the psychiatrist or 
psychologist prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of:  memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
obsessional rituals which interfere with 
routine activities; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a GAF 
scale score that represents the level of 
impairment due to the Veteran's psychiatric 
disability, and an explanation of what the 
score means.

If  the record reflects any change(s) in the 
severity of the Veteran's disability at any 
time pertinent to the the December 2004 claim 
for increase, the examiner should specify the 
approximate date(s) of any such change(s).   

The examiner  should also render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whether-without regard to the Veteran's 
age or impairment due to nonservice-connected 
disability-it t is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected schizophrenic reaction, paranoid 
type, renders him unable to obtain or retain 
substantially gainful employment.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for higher rating, 
and the claim for a TDIU.  If the Veteran 
fails, without good cause, to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim on appeal in light of 
all pertinent evidence and legal authority 
(to include, with respect to the claims for 
higher ratings, whether any further staged 
rating of the disability, pursuant to Hart 
(cited above), is warranted, and, with 
respect to the claim for a TDIU, whether the 
procedures for assigning an extra-schedular 
TDIU, pursuant the provisions of 38 C.F.R. 
§ 4.16(b), are invoked).  

10.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


